Citation Nr: 0827423	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  03-07 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for residuals of an 
allergy to bee stings.

3.  Entitlement to service connection for choroidal nevus.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-discectomy, degenerative joint disease of 
the lumbosacral spine.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty for more than 11 years, 
including the period from August 1993 to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Regional Office (RO) that granted service connection for-post 
discectomy and degenerative joint disease of the lumbosacral 
spine, and assigned a 30 percent evaluation for it, effective 
August 1998.  In addition, the RO denied the veteran's claims 
for service connection for residuals of pneumonia, residuals 
of an allergy to bee stings, and for a choroidal nevus.  She 
disagreed with the rating assigned for her low back 
disability and the denials of service connection.  By rating 
action dated in March 2001, the RO assigned September 1999 as 
the proper effective date for the grant of service connection 
for her back condition.

The issue of service connection for "stitching of facial 
injury" was addressed in the statement of the case in April 
2000.  Service connection for residuals of a laceration of 
the left upper lip was granted by the RO in July 2003.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.  

The veteran was scheduled to testify at a hearing before a 
Veterans Law Judge in June 2008, but she failed to report for 
it.


FINDINGS OF FACT

1.  The veteran was treated for pneumonia during service, but 
the condition resolved.

2.  There is no competent medical evidence that the veteran 
has any residuals of pneumonia.

3.  The veteran does not have chronic residuals of bee 
stings.

4.  The clinical evidence fails to establish that the 
veteran's choroidal nevus in her left eye has resulted in a 
disability.

5.  The veteran's low back disability is manifested by no 
more than moderate limitation of motion, with pain.

6.  The veteran has diminished sensation in her right calf 
and right foot.  


CONCLUSIONS OF LAW

1.  Residuals of pneumonia were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(b) (2007).

2.  Residuals of an allergy to bee stings were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303(b), 3.380 (2007).

3.  A choroidal nevus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.380 (2007).

4.  An initial evaluation in excess of 30 percent for post-
discectomy, degenerative joint disease of the lumbosacral 
spine is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes Diagnostic Codes 5292, 
5293 (effective prior to September 26, 2003); 5293 (as in 
effect from September 23, 2002, through September 25, 2003); 
5242, 5243 (effective September 26, 2003).

5.  The criteria for a 20 percent evaluation for 
radiculopathy of the right lower extremity have been met, 
effective August 9, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In an August 2007 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims for service connection and an 
increased rating, as well as what information and evidence 
must be submitted by the veteran and what information and 
evidence will be obtained by VA.  With respect to the claim 
for an increased rating, the letter informed the veteran to 
submit evidence from medical providers, statements from 
others who could describe their observations of her 
disability level, and her own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by her disability.  In addition, this letter informed 
the veteran of the necessity of providing medical or lay 
evidence demonstrating the level of impairment, and the 
effect that the condition has on her employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  The August 2007 letter also advised the 
appellant of the evidence needed to establish an effective 
date.  The Board further points out that the statement of the 
case issued in April 2000, and the supplemental statement of 
the case issued in February 2007 included the diagnostic 
criteria for rating her service-connected low back 
disability.  The case was last readjudicated in February 
2008.

In any event, the appeal regarding the claim for an increased 
rating stems from the initial award of service connection.  
As noted above, the August 2007 letter provided VCAA 
compliant notice on her claim for service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b), 73 FR 23353-56 
(April 30, 2008).  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service department medical records 
following service, private and VA medical records, VA 
examination reports, and statements submitted on behalf of 
the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).



A.  Residuals of pneumonia

The evidence supporting the veteran's claim includes her 
statements and some medical findings of record.  The service 
treatment records disclose that the veteran was seen on a 
number of occasions for complaints involving upper 
respiratory infections.  When seen for such complaints in 
August 1995, a chest X-ray study revealed increased markings 
in the right middle lobe.  The assessments were bronchitis 
and to rule out pneumonia.  The veteran was referred to the 
internal medicine clinic in March 1996 with complaints of 
intermittent fever and shortness of breath for one month.  It 
was indicated that a chest X-ray study had revealed an 
infiltrate.  The provisional diagnosis was right middle lobe 
pneumonia.  It was reported in April 1996 that the veteran 
had been admitted the previous month for treatment of right 
middle lobe pneumonia.  She related that she still became 
winded with stair climbing and that she was tired at the end 
of the day.  Following an examination, the assessment was 
resolving right middle lobe pneumonia.  Later that month, she 
again reported shortness of breath with minimal exertion on 
occasion.  The assessment was resolving pneumonia.

The evidence against the veteran's claim includes the service 
treatment records and post-service medical evidence.  
Although it is true, as noted above, that the veteran was 
treated for pneumonia during service, the fact remains that 
when she was last seen during service for it in April 1996, 
the condition was noted to be resolving, and she was deemed 
fit for full duty.  The remaining service treatment records 
are negative for complaints or findings of pneumonia.  While 
a report of medical history in February 1998, prior to her 
discharge from service, reveals that she was status post 
pneumonia, a clinical evaluation of the lungs and chest at 
that time were normal, as was a chest X-ray.  

In addition, the Board observes that the October 1999 VA 
general medical examination revealed that the veteran denied 
being short of breath and that she did not have chest pain.  
An examination of the chest was normal.  The diagnosis was 
history of pneumonia.  Voluminous service department and VA 
outpatient treatment records fail to demonstrate that the 
veteran has been found to have pneumonia following service.  
There is no clinical evidence in the record that the veteran 
has any residuals of pneumonia.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board 
concludes that the medical findings of record are of greater 
probative value than the veteran's allegations regarding the 
presence of residuals of pneumonia. The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for residuals of 
pneumonia.

B.  Residuals of an allergy to bee stings

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380.

The service treatment records reflect that the veteran 
reported that she was allergic to bee stings.  In June 1995, 
she indicated that this had its onset in childhood, and that 
her symptoms included itching, a rash, shortness of breath 
and generalized edema.  She stated she used Benadryl.  

The veteran was seen in an emergency room of a private 
facility in July 1998 while she was still on active duty.  It 
was indicated that she had been stung on the legs.  It was 
noted that she had a rash.  She was given Benadryl and was 
discharged about four hours later, after it was reported she 
was much improved.  

Although the evidence outlined above shows the veteran 
received treatment for a reaction to bee stings, this is not 
sufficient to substantiate the veteran's claim for service 
connection for residuals of such.  There is no evidence 
indicating the veteran has experienced any such allergic 
reaction, including to a bee sting since her discharge from 
service.

As noted earlier, seasonal and other acute allergic 
manifestations that subside on the absence of or removal of 
the allergen are generally to be regarded as acute diseases, 
healing without residuals.  38 C.F.R. § 3.380.  Although the 
Board acknowledges that the veteran was treated for an acute 
allergic reaction just prior to her separation from service, 
there is no evidence of chronic disease during or after 
service.  There is no evidence of continuing symptoms, nor is 
there post- service medical evidence of chronic disease or 
disability, including a bee sting allergy, related to the 
symptoms shown in service.  The Board points out in this 
regard that VA compensation is payable only for disability 
resulting from disease or injury in service.  38 U.S.C.A. §§ 
1110, 1131.  In the absence of any current disability, there 
is no basis on which a grant of service connection may be 
predicated. 

C.  Choroidal nevus

The service treatment records confirm that a nevus was noted 
in service.  In June 1996, it was stated that the veteran was 
being seen every six months for a 3 disc diameter choroidal 
nevus in the left eye.  She had no visual complaints.  The 
impression was benign choroidal nevus.  The nevus was noted 
to be stable in October 1997.  

The veteran has provided a statement from her private 
optometrist.  In February 2000, P.D.R., Jr., O.D., noted that 
a small nevus was recorded when the veteran was seen in 1984, 
prior to service.  A photograph was made at that time, but 
could not be located.  The optometrist related that he had 
recently seen the veteran and, according to his chart sketch, 
the nevus had changed and was now approximately 3.5 to 4.0 
disc diameters.  

Service department medical records show that the veteran was 
seen in April 2000, and it was indicated that the nevus was 
slightly raised.  The veteran was seen in the ophthalmology 
clinic in August 2002.  It was reported that there was a four 
disc area by four disc area pigmented lesion at the distal 
end of the superior temporal arcade that did not appear 
elevated or larger than the previous drawings or photographs.  
She was seen for follow-up of the lesion in November 2002.  
It was reported that the most recent ultrasound revealed no 
change in size or detectable increase in thickness.  It 
continued to look like a large druse or small nevus, and no 
intraocular mass was identified.  The assessment was 
pigmented choroidal lesion of the supertemporal arcade, 
unchanged.  

Service connection for a choroidal nevus is not available, 
because it, by itself, is considered merely a clinical 
finding, not a disability for which service connection may be 
established.  In Brammer, 3 Vet. App. 223, the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for a 
choroidal nevus of the left eye.  

	II.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a low back 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, new regulations for the 
evaluation of service-connected disabilities of the spine 
became effective.  VA's General Counsel has held that where a 
law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate; recurring attacks, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned, and when slight, a 10 percent 
evaluation is assignable.  Diagnostic Code 5292 (as in effect 
prior to September 26, 2003).  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent 
evaluation required incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  Those criteria remained in effect with 
the revision effective September 26, 2003, except the 
Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).  

A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent evaluation, requires 
evidence of forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

For the purpose of evaluations under the revised criteria, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2007).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002). 

The issue in this case is whether an evaluation in excess of 
30 percent (includes 10 percent for a deformity of the 
vertebra - see Code 5285, effective prior to September 26, 
2003) is warranted for the veteran's service-connected low 
back disability.  Prior to the revisions in the Diagnostic 
Codes, in order to assign a higher rating the evidence had to 
establish severe limitation of motion or that the veteran's 
disc disease was productive of severe impairment.  The 
clinical findings do not support such a conclusion.  In this 
regard, the Board notes that the October 1999 VA examination 
demonstrated that forward flexion of the lumbar spine was to 
58 degrees, extension was to 24 degrees, and lateral flexion 
was to 19 degrees on the right and to 14 degrees on the left.  
The examiner indicated that there was evidence of pain on 
motion, tenderness and weakness.  The musculature of the back 
was characterized as good.  

The VA examination in December 1999 revealed diminished pin 
in the left lower extremity in an L5 distribution.  The 
veteran had a stable, standard gait.  She was tender at the 
right sacroiliac joint and in the paraspinous muscles.  She 
was able to perform straight leg raising without pain on 
Lasegue's maneuver, and there was no pain on Patrick's sign 
if done gently.  The veteran was able to stand on her heels 
and toes.  A nerve conduction study the following month was 
compatible with lumbar radiculopathy.  

The record also reflects that the veteran received physical 
therapy from the VA for her low back symptoms.  In September 
2001, she had pain radiating down the right lower extremity.  
She complained of constant, severe back pain in April 2003, 
but range of motion was described as full.

In sum, the evidence fails to demonstrate that the veteran 
had severe limitation of motion or, considering the 
provisions of Diagnostic Code 5293, that her symptoms were 
moderate.  

The veteran was most recently examined by the VA on August 9, 
2006.  She had minimal difficulty getting out of the chair, 
and was able to get on and off the examining table without 
difficulty.  Her gait was normal.  Flexion was to 60 degrees, 
extension was to 20 degrees, lateral bending was to 20 
degrees, bilaterally, and rotation was to 10 degrees, 
bilaterally.  Straight leg raising was positive, with pain, 
and there was positive sciatic tension sign on the right, to 
a moderate degree.  She had no straight leg raise and no 
sciatic tension on the left.  Her reflexes were active and 
symmetrical on the two sides.  Sensation was significantly 
diminished in the lateral right calf and lateral border of 
the distribution of the right foot.  Sensation was mildly, 
but definitely diminished in the L5 distribution of the right 
foot as well.  There was no increased limitation of motion 
due to weakness, fatigability or incoordination during the 
examination.   The diagnoses were herniated nucleus pulposus, 
L5-S1, status post laminectomy and discectomy and L4-5 
degenerative disc disease.  

The Board observes that pursuant to the criteria that became 
effective in September 2003, the limitation of motion 
documented on the August 2006 examination does not warrant a 
higher rating.  In fact, the findings are compatible with a 
20 percent rating and thus, even considering DeLuca, a rating 
in excess of 30 percent is not warranted.  

The Board notes that there is no evidence that the veteran's 
low back disability has resulted in any incapacitating 
episodes.  There is nothing in the record to suggest that a 
physician has prescribed bed rest for her condition.  
However, the August 2006 examination demonstrated that the 
veteran has neurologic abnormalities associated with her low 
back disability.  As noted above, she has significantly 
diminished sensation in the lateral right calf and lateral 
border of the right foot, as well as mildly diminished 
sensation in the L5 distribution of the right foot.  As such, 
the Board finds that a 20 percent evaluation is warranted for 
moderate incomplete paralysis of the sciatic nerve under the 
provisions of Diagnostic Code 8520.  The clinical evidence 
does not establish, however, that there is severe incomplete 
paralysis and, thus, a higher rating is not warranted.  






ORDER

Service connection for residuals of pneumonia, residuals of 
an allergy to bee stings and for a choroidal nevus is denied.

An initial evaluation in excess of 30 percent for post 
discectomy, degenerative joint disease of the lumbosacral 
spine is denied.

A separate 20 percent evaluation for radiculopathy of the 
right lower extremity is granted, effective August 9, 2006, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


